Title: To John Adams from Aaron Bancroft, 31 December 1822
From: Bancroft, Aaron
To: Adams, John


				
					My Dear Sir,
					Worcester December 31st: 1822
				
				Knowing your intimate acquaintance with subjects of divinity, and believing that no individual has a more correct knowledge of the history of theology in our country than yourself, I presume to offer to your acceptance a volume of sermons. I present them, not on account of their worth, but as a token of personal respect.Fervently praying that you may on earth enjoy the consolations & comforts of religion, and in heaven be admitted to its immortal rewards,I am with the most respectful sentiments / Your obedient servant
				
					A. Bancroft
				
				
			